                                                                                                                                                                   







October 30, 2015




Mack Asrat






Re:    Employment Terms


Dear Mack:


Silicon Graphics International Corp. (the “Company”), is pleased to offer you a
promotion to the position of Senior Vice President, Chief Financial Officer (the
“SVP & CFO”), on the following terms. Your employment commenced on June 27, 2012
(“Start Date”). This offer letter agreement amends and supersedes in its
entirety the offer letter agreement by and between you and the Company dated
June 4, 2012.


1)
POSITION. You will serve in an executive capacity and shall perform the duties
of SVP & CFO as commonly associated with this position, and as required by the
Company’s Chief Executive Officer (the “CEO”). Initially, your responsibilities
will include finance and accounting functions for the company. Partnering with
the CEO and senior management, you will be a critical player in driving the
evolution of the company’s business model and generating returns to
stakeholders. Moreover, you will interact frequently with the company’s board of
directors and numerous external constituencies to help communicate the company’s
plan and progress against key strategic, financial and shareholder return
objectives. You will report to the CEO. Of course, the Company may change your
position, duties, and work location from time to time in its discretion subject
to the terms of this offer letter agreement.

2)
COMPENSATION.

a)
Base Salary. Your annual base salary will be $300,000, less standard payroll
deductions and withholdings. You will be paid bi-weekly in accordance with
Company practice and policy.

b)
Performance Bonus. In addition, you are eligible to earn a semi-annual
performance bonus target of $105,000 ($210,000 annually), based upon the
Company’s performance with respect to applicable performance targets, which are
expected to include revenue and profitability targets. Any such bonus payment
shall be deemed earned upon the fulfillment of targets and your continued
employment through the bonus payment date, and shall be paid within a reasonable
period of time, but not later than 45 days, after the end of the fiscal half.
The Company will determine in its sole discretion whether the performance
targets have been achieved, whether you have earned a bonus, and the amount of
any earned bonus.

c)
Review of Compensation. Your base salary and bonus eligibility will be reviewed
on an annual or more frequent basis by the Compensation Committee and are
subject to change in the discretion of the Compensation Committee, subject to
the terms of this offer letter agreement.

3)
EQUITY AWARD.

a)
Equity Grants. Subject to Compensation Committee approval, the Company will
grant you 56,250 restricted stock units (the “Restricted Stock Unit Award”) with
the right to receive the Company’s common stock pursuant to the Company’s
Employee Equity Incentive Plan (the “Plan”). In addition, subject to







--------------------------------------------------------------------------------



Compensation Committee approval, the Company will grant you 18,750 performance
restricted stock units (the “Performance Restricted Stock Unit Award”) the right
to receive shares of the Company’s common stock pursuant to the Plan.
b)
Vesting Schedule. The Restricted Stock Unit Award will be subject to a four-year
vesting period that requires your continuous service to the Company as an
employee or consultant (as defined in the Plan and the Stock Unit Award
Agreement), with 25% vesting upon completion of the one year anniversary in this
role of continuous service as an employee or consultant, and an additional 6.25%
of such Restricted Stock Unit Award vesting for each 3 months of continuous
service as an employee or consultant after such year. The Performance Restricted
Stock Unit Award will be eligible to be earned upon achievement of certain
performance criteria following the completion of the SGI’s audited financial
statements for the 2016 fiscal year and the approval of the Compensation
Committee of the Board. The Performance Restricted Stock Unit Award, if earned,
will vest as to 25% upon the completion of the one year anniversary in this role
of continuous service as an employee, and an additional 6.25% of such
Performance Restricted Stock Unit Award vesting for each 3 months of continuous
service as an employee or consultant after such year. The actual number of
shares subject to the Performance Restricted Stock Unit Award may range from 50%
to 150% of the target award amount depending on the level actually achieved.

c)
Governing Documents. The Restricted Stock Unit Award will be governed in full by
the terms and conditions of the Plan and the Restricted Stock Unit Award
Agreement. The Performance Restricted Stock Unit Award will be governed in full
by the terms and conditions of the Plan and the Performance Restricted Stock
Unit Award Agreement.

4)
EMPLOYEE BENEFITS. You will be eligible to participate in the Company’s standard
employee benefit plans provided by the Company to its executive employees
generally in accordance with the terms and conditions of the plans and
applicable policies that may be in effect from time to time, and including but
not limited to group health insurance coverage, disability insurance, life
insurance, ESPP, 401(k) Plan, and paid holidays. You will be eligible for
reimbursement of your legitimate and documented business expenses incurred in
connection with your employment, pursuant to the Company’s standard
reimbursement expense policy and practices. The Company may modify its benefits
programs and policies from time to time in its discretion.

5)
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT. As a condition of your
employment, you were required to sign and abide by the Company’s Proprietary
Information and Inventions Agreement (the “Non-Disclosure Agreement”), attached
hereto as Exhibit A.

6)
SERVICE AS EMPLOYEE; OUTSIDE ACTIVITIES.

a)
Location and Duties. You will work at the Company’s corporate facility currently
located in Milpitas, California, subject to necessary business travel. During
your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies) to the business of the Company.

b)
Company Policies. Your employment relationship with the Company shall also be
governed by the general employment policies and practices of the Company,
including but not limited to the policies contained in the Company’s Employee
Handbook (except that if the terms of this letter differ from or are in conflict
with the Company’s general employment policies or practices, this letter will
control), and you will be required to abide by such general employment policies
and practices of the Company.





--------------------------------------------------------------------------------



c)
Other Activities. Throughout your employment with the Company, you may engage in
civic and not-for-profit activities so long as such activities do not interfere
with the performance of your duties hereunder or present a conflict of interest
with the Company. Subject to the restrictions set forth herein and only with the
prior written consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities not expressly mentioned in this paragraph.

d)
Conflict of Interest. During your employment by the Company, except on behalf of
the Company, you will not directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venturer, associate,
representative or consultant for or on behalf of any other person, corporation,
firm, partnership or other entity whatsoever known by you to compete with the
Company (or is planning or preparing to compete with the Company), anywhere in
the world, in any line of business engaged in (or planned to be engaged in) by
the Company; provided, however, that you may purchase or otherwise acquire up to
(but not more than) one percent (1%) of any class of securities of any
enterprise (but without participating in the activities of such enterprise) if
such securities are listed on any national or regional securities exchange.

7)
AT-WILL EMPLOYMENT RELATIONSHIP. Your employment relationship with the Company
is at-will. Accordingly, both you and the Company may terminate the employment
relationship at any time, with or without Cause (as defined below), and with or
without advance notice.

8)
DEFINITIONS.

a)
Definition of “Cause.” For purposes of this offer letter agreement, “Cause” is
defined as one or more of the following events: (i) the indictment or conviction
for a felony or other crime, or any misdemeanor involving moral turpitude; (ii)
the commission of any other act or omission involving fraud or intentional
deceit with respect to the Company or any of its affiliates or any of their
directors, stockholders, partners or members; (iii) any act or omission
involving dishonesty that causes material injury to the Company or any of its
affiliates or any of their directors, stockholders, partners or members; (iv)
gross negligence with respect to the Company or any of its subsidiaries; (v)
willful misconduct with respect to the Company or any of its subsidiaries; (vi)
any other material breach of your contractual, statutory, or common law
obligations to the Company; provided, however, that, it shall only be deemed
Cause pursuant to clause (vi) if you are given written notice describing the
basis of Cause and, if the event is reasonably susceptible of cure, you fail to
cure within thirty (30) days.

b)
Definition of “Good Reason.” For purposes of this offer letter agreement, “Good
Reason” is defined as one or more of the following conditions that occur without
your written consent: (i) the assignment to you, or the removal from you, of any
duties or responsibilities that results in the material diminution of your
authority, duties or responsibilities as SVP, WW Sales, including a Change in
Control that results in your no longer serving as the SVP, WW Sales or any
similar position; (ii) a material reduction by the Company of your base salary;
(iii) the Company’s material breach of its obligations to you under this offer
letter agreement; or (iv) your office relocation to a location more than fifty
miles from your then present location provided however that, it shall only be
deemed Good Reason pursuant to the foregoing definition if (x) the Company is
given written notice from you within ninety (90) days following the first
occurrence of a condition that you consider to constitute Good Reason describing
the condition and fails to remedy such condition within thirty (30) days
following such written notice, and (y) you resign from employment within ninety
(90) days following the end of the period within which the Company was entitled
to remedy the condition constituting Good Reason but failed to do so.





--------------------------------------------------------------------------------



c)
Definition of “Change in Control.” For purposes of this offer letter agreement,
“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of either of the following events:

i)
There is consummated (A) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company or (B) a tender offer or exchange
offer addressed to the stockholders of the Company and, in either event,
immediately after the consummation of such merger, consolidation or similar
transaction or such tender or exchange offer, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

ii)
There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. A transaction that does not constitute a change in control event under
U.S. Treasury Regulation 1.409A-3(i)(5)(v) or (vii) will not be considered a
Change in Control for purposes of this letter agreement.
9)
CHANGE IN CONTROL SEVERANCE BENEFITS. If, within 12 months following a Change in
Control, your employment is terminated by the Company without Cause, or by you
for Good Reason; and you sign, date, return to the Company and allow to become
effective a release of all claims in a form satisfactory to the Company in its
sole discretion (the “Release”); then in lieu of any Severance Benefits set
forth in Section 10 herein, you shall be entitled to receive the following
severance benefits (the “Change in Control Severance Benefits”); provided that
you must execute and return the Release on or before the date specified by the
Company in the prescribed form (the “Release Deadline”).  The Release Deadline
will in no event be later than fifty (50) days after your employment is
terminated.  If you fail to return the Release on or before the Release
Deadline, or if you revoke the Release, then you will not be entitled to the
benefits described in this Section 9.  The severance payments will commence
within sixty (60) days after your employment is terminated and, once they
commence, will include any unpaid amounts accrued from the date your employment
is terminated.  However, if the sixty (60) day period described in the preceding
sentence spans two calendar years, then the payments will in any event begin in
the second calendar year.

a)
Accelerated Vesting. All unvested stock options and restricted stock units
referred to herein and any subsequent grants of stock options, restricted stock
units or any other equity awards granted under current or future plans shall
become fully vested upon the closing of a Change in Control of the Company;

b)
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) twelve (12) months of your base salary in effect as of
the employment termination date (ii) the full amount of your annual performance
bonus at target, and (iii) the prorated amount of your annual performance bonus





--------------------------------------------------------------------------------



at target for the year in which the termination occurred. The severance pay will
be paid in one lump sum payment, subject to required payroll deductions and
withholdings; and
c)
COBRA Benefits. If you timely elect and continue to remain eligible for
continued group health insurance coverage under federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), the Company will pay
your COBRA premiums sufficient to continue your group health insurance coverage
at the same level in effect as of your employment termination date (including
dependent coverage, if applicable) for twelve (12) months after the employment
termination date; provided that, the Company’s obligation to pay your COBRA
premiums will cease earlier if you become eligible for group health insurance
coverage through a new employer and you must provide prompt written notice to
the Company if you become eligible for group health insurance coverage through a
new employer within twelve (12) months after your employment termination date.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Services Act), the Company shall instead provide you a taxable
monthly payment in an amount equal to the monthly COBRA premium that you would
otherwise be required to pay to continue your group health coverage in effect
from the date of your termination of employment, which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date on which you obtain other employment and (y) twelve (12)
months after your employment termination date.

10)
SEVERANCE BENEFITS. If, at any time other than during the twelve (12) month
period following a Change in Control, your employment is terminated by the
Company without Cause, or by you for Good Reason; and if you sign, date, return
to the Company and allow to become effective the Release; then you shall be
entitled to receive the following severance benefits (the “Severance Benefits”);
provided that you must execute and return the Release on or before the Release
Deadline. If you fail to return the Release on or before the Release Deadline,
or if you revoke the Release, then you will not be entitled to the benefits in
this Section 10. The severance payments will commence within sixty (60) days
after your employment is terminated and, once they commence, will include any
unpaid amounts accrued from the date your employment is terminated.  However, if
the sixty (60) day period described in the preceding sentence spans two calendar
years, then the payments will in any event begin in the second calendar year.

a)
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) twelve (12) months of your base salary in effect as of
the employment termination date, and (ii) the full amount of your annual
performance bonus at target, and (iii) the prorated amount of your annual
performance bonus at target for the year in which the termination occurred. The
severance pay will be subject to required payroll deductions and withholdings,
and will be paid in twenty-six (26) equal installments over a period of twelve
(12) months, with such payments made on the Company’s normal payroll schedule;
and

b)
COBRA Benefits. If you timely elect and continue to remain eligible for COBRA,
the Company will pay your COBRA premiums sufficient to continue your group
health insurance coverage at the same level in effect as of your employment
termination date (including dependent coverage, if applicable) for twelve(12)
months after the employment termination date; provided that, the Company’s
obligation to pay your COBRA premiums will cease earlier if you become eligible
for group health insurance coverage through a new employer and you must provide
prompt written notice to the Board if you become eligible for group health
insurance coverage through a new employer within twelve(12) months after your
employment termination date. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot provide the foregoing benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Services Act), the Company shall instead
provide you a taxable monthly payment in an amount equal to the monthly COBRA
premium that you would otherwise be required to pay to continue





--------------------------------------------------------------------------------



your group health coverage in effect from the date of your termination of
employment, which payments shall be made regardless of whether you elect COBRA
continuation coverage and shall end on the earlier of (x) the date on which you
obtain other employment and (y) six(6) months after your employment termination
date.
11)
CONDITIONS TO ELIGIBILITY TO SEVERANCE BENEFITS OR CHANGE IN CONTROL SEVERANCE
BENEFITS. Notwithstanding the foregoing, you will not be eligible for the
Severance Benefits or the Change in Control Severance Benefits if: (A) your
employment is terminated for Cause, or if you resign for any reason that does
not qualify as Good Reason; or (B) in the event that you materially breach the
Non-Disclosure Agreement, the Release of claims, or any other obligations you
owe to the Company after termination of your employment (including but not
limited to the provisions of the Non-Disclosure Agreement), and the Company’s
obligation to provide the Severance Benefits or the Change in Control Benefits
(or to continue to provide such benefits) will cease immediately and in full as
of the date of your breach.

12)
DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service and (ii) your death. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum
(without interest).  Any termination of your employment is intended to
constitute a “separation from service” and will be determined consistent with
the rules relating to a “separation from service” as such term is defined in
Treasury Regulation Section 1.409A-1.  It is intended that each installment of
the payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  To the extent that any provision
of this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

13)
EXCISE TAX.

a)
Reduced Amount. Anything in this agreement to the contrary notwithstanding, if
any payment or benefit that you would receive pursuant to this offer letter
agreement or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount (defined below).
The “Reduced Amount” shall be either (y) the largest





--------------------------------------------------------------------------------



portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax, or (z) the entire Payment, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in your receipt, on an after-tax basis, of the greater economic benefit.
b)
Order of Reduction. Any reduction shall be made in the following manner:  first
a pro rata reduction of (i) cash payments subject to Section 409A of the Code as
deferred compensation and (ii) cash payments not subject to Section 409A of the
Code, and second a pro rata cancellation of (i) equity-based compensation
subject to Section 409A of the Code as deferred compensation and (ii)
equity-based compensation not subject to Section 409A of the Code.  Reduction in
either cash payments or equity compensation benefits shall be made prorata
between and among benefits which are subject to Section 409A of the Code and
benefits which are exempt from Section 409A of the Code. Any reduction in the
Payment that is required shall occur in such manner as will provide you with the
greatest economic benefit. If more than one manner of reduction necessary to
arrive at the Reduced Amount yields the greatest economic benefit, then payments
and benefits shall be reduced pro rata.

c)
Accounting Firm. The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Payment Event shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
affecting the Payment Event, a nationally recognized accounting firm appointed
by the Board and reasonably approved by you shall make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

d)
Calculations. The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time or times as requested by the Company or you. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm’s determinations, which shall be final
and binding.

14)
DISPUTE RESOLUTION.

a)
Arbitration Agreement. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, execution, or
interpretation of this agreement, your employment, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single neutral arbitrator by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules
for the resolution of employment disputes. By agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or by administrative proceeding.

b)
Arbitrator Authority. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. All claims, disputes, or causes of action under this
Agreement, whether by you or the Company,





--------------------------------------------------------------------------------



must be brought in an individual capacity, and shall not be brought as a
plaintiff (or claimant) or class member in any purported class or representative
proceeding, nor brought in any private attorney general capacity or proceeding,
nor joined or consolidated with the claims of any other person or entity. The
arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding.
c)
Fees and Injunctive Relief. The Company shall pay all of JAMS’ arbitration fees.
The parties agree that the arbitrator shall award reasonable attorneys’ fees and
costs to the prevailing party in any action brought hereunder to the extent that
such an award would be consistent with applicable law. The arbitrator shall have
discretion to determine the prevailing party in an arbitration where multiple
claims may be at issue. Nothing in this letter agreement shall prevent either
you or the Company from obtaining injunctive relief in court if necessary to
prevent irreparable harm pending the conclusion of any arbitration.

d)
Federal Arbitration Act. This agreement is made under the provisions of the
Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be construed
and governed accordingly. It is the parties' intention that both the procedural
and the substantive provisions of the FAA shall apply.

15)
MISCELLANEOUS.

a)
General Provisions. This letter, including the attached Non-Disclosure
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those expressly
reserved herein to the Company’s discretion, only can be made in a writing
signed by a duly-authorized member of the Company and you. This letter agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this letter agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this letter agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this letter
agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This letter agreement
may be executed in counterparts which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.

b)
Legal Right to Work. As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.





--------------------------------------------------------------------------------



16)
ACCEPTANCE. Please sign this letter and return to me as soon as possible to
accept the terms set forth herein.

Sincerely,


Silicon Graphics International Corp.




By: /s/ Jorge Titinger                
Jorge Titinger
President & Chief Executive Officer


November 2, 2015            
Date






Understood and Agreed:




/s/ Mack Asrat                    
Mack Asrat




                    
Date




Exhibit A – Non-Disclosure Agreement




--------------------------------------------------------------------------------



EXHIBIT A


NON-DISCLOSURE AGREEMENT






